DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment filed 10/29/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Final Office Action mailed on 8/18/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1 and 4-9 are hereby allowed.
The Examiner's Reasons for Allowance are given in the previous Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898